Exhibit 99.1 FOR IMMEDIATE RELEASE ZOLTEKREPORTS GROWTH AND PROFITABLE RESULTS IN FOURTH QUARTER ST. LOUIS, MISSOURI ¾ November 29, 2011 ¾Zoltek Companies, Inc. (Nasdaq: ZOLT) today reported a 38.6% increase in sales for the fourth quarter of its 2011 fiscal year ended September 30, over the fourth quarter of fiscal 2010. For the fourth quarter of fiscal 2011, Zoltek reported net sales of $43.1 million, compared to $31.1 million in the fourth quarter of fiscal 2010.Zoltek reported an operating income of $1.0 million for the latest quarter and net income of $4.6 million.In the fourth quarter of the previous fiscal year, Zoltek reported an operating loss of $1.9 million and a net loss of $0.4 million. For fiscal 2011 as a whole, Zoltek’s net sales were $151.7 million, compared to $128.5 million in fiscal 2010, an increase of 18.1%.Zoltek reported an operating loss of $4.7 million and a net loss of $3.6 million for the year just ended, compared to an operating loss of $10.6 million and a net loss of $6.3 million in fiscal 2010. “We are pleased to report improved results for the latest quarter and steadily improving results for fiscal 2011 as a whole. We are excited and optimistic about our prospects for accelerating growth and further improvement in our performance in fiscal 2012 and beyond,” Zsolt Rumy, Zoltek’s Chairman and Chief Executive Officer said.“We are seeing significant expansion in our sector of the wind energy market – using our carbon fibers in the construction of the world’s biggest and most efficient wind turbines. We believe this sector will continue to grow because it is economically viable and less government dependent. We are actively executing our plans to capitalize on several important opportunities to support this expansion in 2012 and 2013.” “Over the last two years, we have added sales and support personnel in Asia and entered into negotiations with customers and potential customers in international high growth wind energy markets.Zoltek now offers an array of services and products that enable wind turbine manufacturers around the world to work with our carbon fibers. Our value-added products and services include assistance in the design of blades, prepregs (carbon fiber material pre-impregnated with resin) and infusible fabrics, and tooling design using application equipment.” In anticipation of large expected increases in 2012 and beyond, Zoltek re-started the Company’s precursor and carbon fiber lines in Mexico.In addition, Zoltek has taken a major step toward growing its carbon fiber prepreg capabilities by opening a new 135,000 square foot facility outside of St. Louis, Missouri.“One of our goals is to leverage our leadership in commercial carbon fibers to become the leading provider of carbon fiber prepreg in the global marketplace over the next few years,” Rumy said.“Zoltek’s research and development center, to support our targeted applications with high volume manufacturing and processing technologies, also will be located at this new facility.” Zoltek Reports Growth And Profitable Results In Fourth Quarter Page 2 November 29, 2011 Further Zoltekhas redesigned its website (www.zoltek.com) to highlightthe most important and promising applications for carbon fiber and to showcase the Company’s products and services in a customer or user friendly way. The Applications section of the website includes details on Zoltek’s carbon fiber offerings for the following industries:wind energy, automotive, offshore drilling, infrastructure, CNG / pressure vehicles, thermoplastic compounding, marine, energy storage, friction resistance and sporting goods. Zoltek will host a conference call to review fourth quarter/fiscal year-end results and answer questions on Wednesday, November 30, 2011, at 10:00 am CT.The conference dial-in number is (888) 286-2317.The confirmation code is 4603225.Individuals who wish to participate should dial in 5 to 10 minutes prior to the scheduled start time. This conference call will also be webcast on Zoltek’s website – www.zoltek.com – under “Investor Relations – Quarterly Reports.”The webcast replay will be available on the website several hours after the call. For further information contact: Zsolt Rumy, Chairman and CEO 3101 McKelvey Road St. Louis, MO 63044 (314) 291-5110 This press release contains certain statements that constitute “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. The words “expect,” “believe,” “goal,” “plan,”“intend,” “estimate,” and similar expressions and variations thereof are intended to specifically identify forward-looking statements. Those statements include statements regarding the intent, belief or current expectations of us, our directors and officers with respect to, among other things: (1)our financial prospects; (2)our growth strategy and operating strategy, including our focus on facilitating acceleration of the introduction and development of mass market applications for carbon fibers; and (3)our current and expected future revenue. This press release also contains statements that are based on the current expectations of our company. You are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those projected in the forward-looking statements as a result of various factors. The factors that might cause such differences include, among others, our ability to: (1) successfully adapt to recessionary conditions in the global economy and substantial volatility in order rates from our wind energy customers; (2) penetrate existing, identified and emerging markets, including entering into new supply agreements with large volume customers; (3) continue to improve efficiency at our manufacturing facilities on a timely and cost-effective basis to meet current order levels of carbon fibers; (4) successfully add new planned capacity for the production of carbon fiber and precursor raw materials and meet our obligations under long-term supply agreements; (5) operate profitably; (6) increase or maintain our borrowing at acceptable costs; (7) manage changes in customers’ forecasted requirements for our products; (8) continue investing in application and market development for a range of applications; (9) manufacture low-cost carbon fibers and profitably market them despite fluctuations in raw material and energy costs; (10) successfully operate our Mexican facility to produce acrylic fiber precursor and carbon fibers; (11) successfully continue operations at our Hungarian facility if natural gas supply disruptions occur; (12) successfully prosecute patent litigation; (13) successfully facilitate adoption of our carbon fibers by the auto industry for use in high-volume applications; and (14) manage the risks identified under "Risk Factors" and elsewhere in our filings with the SEC.Because forward-looking statements are inherently subject to risks and uncertainties, some of which cannot be predicted or quantified, you should not rely upon forward-looking statements as predictions of future events. The events and circumstances reflected in the forward-looking statements may not be achieved or occur and actual results could differ materially from those projected in the forward-looking statements. ZOLTEK COMPANIES, INC. SUMMARY FINANCIAL RESULTS (Amounts in thousands, except share and per share data) (Unaudited) Fiscal Year Ended September 30, Net sales $ $ Cost of sales Gross profit Application and development costs Selling, general and administrative expenses Operating loss ) ) Interest expense, net ) ) Gain on foreign currency transactions Other expense, net ) ) Gain on liabilities carried at fair value Amortization of financing fees and debt discount - ) Loss from operations before income taxes ) ) Income tax expense (benefit) ) Net loss $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average common shares outstanding - basic and diluted ZOLTEK COMPANIES, INC. SUMMARY FINANCIAL RESULTS (Amounts in thousands, except share and per share data) (Unaudited) Three Months Ended September 30, Net sales $ $ Cost of sales Gross profit Application and development costs Selling, general and administrative expenses Operating income (loss) ) Interest expense, net ) (9
